Citation Nr: 1236340	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-36 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to service connection for residuals of a left foot injury to include bunion.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot injury (previously characterized as a right toe condition).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2009, November 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In September 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran testified at his September 2012 hearing that he was unable to maintain employment as a result of his service-connected PTSD.  As such, the issues before the Board are as set forth above.

Of preliminary importance, because the claim for a higher rating for the service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service-connected disability).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a dental condition and for residuals of a left foot injury to include bunion; whether new and material evidence has been received to reopen a claim for service connection for a right foot injury (previously characterized as a right toe condition); and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; however, total occupational and social impairment has not been demonstrated.

2.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry. 

The Board grants the claim of service connection for bilateral hearing loss.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

Regarding the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD, the Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in correspondence dated in November 2009, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess; supra. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased disability rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

In a June 2009 rating decision the RO, in part, granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective February 20, 2009.  The disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the general rating formula for mental disorders, a rating of 50 percent rating is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  In this case, in addition to PTSD, the Veteran has a diagnosis of major depressive disorder.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

In a July 2009 letter, a VA staff psychiatrist noted that the Veteran's capacity to plan and provide for his financial needs was intact.  He retained the capacity to manage his own funds.

The Veteran underwent a VA examination in June 2009.  He reported that when he last worked four years earlier, he was having trouble with motivation and lost interest in his work.  He also had problems with irritability, relating to other people and losing focus.  He had been married and divorced four times and had four children and eight grandchildren.  His youngest son lived with him and he described his relationship with his two sons as fair.  He did not have a relationship with his one daughter and was distant with the other.  He had a fair relationship with his grandchildren but their noise and activity level irritated him.  He denied close friends but reported a few casual friends that he saw a few times a week at the VFW or American Legion.  He used to hunt and fish but no longer does because of decreased interest.  On examination, he was alert, oriented and attentive.  He appeared his stated age.  His mood appeared to be depressed and his affect was constricted.  His speech was regular rate and rhythm.  There was some evidence of psychomotor retardation.  He was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought content was devoid of any auditory or visual hallucinations but did report these in the context of nightmares.  No evidence of delusional content was noted.  He denied current thoughts of hurting himself or others.  He denied a history of suicide attempts.  Memory was intact for immediate, recent and remote events.  He had fair insight into his current condition.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 52 was assigned.  The examiner noted that the Veteran was exhibiting considerable symptoms with his PTSD and major depressive disorder.  He reported daily intrusive thoughts of his combat and had nightmares almost every night.  He reported that he used to have flashbacks but has not had these in several years.  He had psychological and physiological reactivity to movies about the military, unexpected loud noises or people talking about Vietnam.  He avoided crowds, war movies and war coverage.  He described an emotional detachment from others and problems with trust.  He had decreased interest in activities and slept two to three hours at night and one to two hours during the day.  He had problems with irritability and concentration and described an exaggerated startle reaction to loud noises or unexpected approaches.  In terms of social adaptability and interactions with others, he appeared to be considerably impaired.  In terms of his ability to maintain employment, and perform job duties in a reliable, flexible and efficient manner, this appeared to be considerably impaired.  Overall, the examiner estimated the level of disability to be in the considerable range.

The Veteran underwent a VA examination in June 2010.  He presented with complaints of nightmares that happened every day.  He became extremely upset after having a nightmare and found it difficult to return to sleep.  He had significant difficulty sleeping with sporadic sleep that was nonrestorative.  He was extremely limited and reported no social or recreational activities whatsoever.  He was isolated and withdrawn from others and reported an increase in his irritability and further withdrawal from others.  He had trouble concentrating.  He was hypervigilant and guarded.  He had recently lost a relationship due to his irritability.  He reported feeling hopeless and had been periodically experiencing suicidal ideation.  He was currently being treated with psychotropic medications.  He was a retired home builder.  He described his relationships with his grandchildren as distant.  He reported being able to complete activities of daily living but did not always complete them due to poor motivation.  On examination, he was adequately dressed and groomed.  His eye contact was poor.  He was cooperative and behaved appropriately but was somewhat guarded.  His abstract thinking ability was adequately developed.  His affect was blunted and mood was dysphoric.  Speech was clear, coherent and goal directed.  He was alert and oriented to time, place and person.  Short term memory and concentration were somewhat impaired.  Long term memory was somewhat impaired as well.  There was evidence of psychomotor slowing.  There was no evidence of a perceptual or thought disorder.  Insight and judgment were adequately developed.  A GAF score of 48 was assigned.  The examiner noted that the Veteran continued to experience symptoms consistent with PTSD that were resulting in significant impairment in social functioning.  He was extremely isolated and withdrawn from others.  He was experiencing depression which was also impacting his ability to perform activities of daily living.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of difficulty sleeping, vigilance symptoms, irritability, intrusive thoughts and flashbacks, decreased energy and motivation, social isolation, and experiencing a decrease in quality of life.

The Board also notes that the GAF score of 48 assigned at the June 2010 VA examination is characteristic of serious symptoms and serious impairment in social and occupational functioning, and is largely consistent with the assignment of a 70 percent disability rating.  In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly an initial rating of 70 percent is granted. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent disability rating.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the PTSD warranted a disability rating higher than 70 percent.

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD, is warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Service connection for bilateral hearing loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385 , which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 . 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385  operates only to establish when a hearing loss can be service connected.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385  are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159. 

The Veteran maintains that he incurred hearing loss as a result of his noise exposure serving as a door gunner in Vietnam.

Service treatment records confirm this service and demonstrate noise exposure but are silent as to complaints, findings, or diagnosis pertaining to hearing loss.  

His reported June 1967 induction examination recorded normal hearing as shown by audiometric testing in June 1967 that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
X
X
LEFT
-5
-5
-5
X
x


Audiometric testing in October 1970 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
15
5
10
10
5

The Veteran's June 1972 separation examination did not provide audiometric test readings.  A whisper test was 15/15 bilaterally.

The Veteran underwent a VA examination in July 2009.  The Veteran reported that he was a door gunner in Vietnam.  

Audiometric testing in July 2009 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
45
LEFT
10
15
20
55
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  

The examiner noted that he was unable to resolve the issue of whether the Veteran's hearing loss was related to his military noise exposure without resorting to mere speculation.

The Veteran underwent a VA examination in May 2011.  The Veteran reported that as a door gunner in Vietnam he was exposed to small arms fire, aircraft engines and ground support equipment noise.  He denied any civilian noise exposure.  

Audiometric testing in May 2011 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
40
LEFT
10
15
30
50
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  

The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of his military noise exposure.  He noted that the Veteran's enlistment examination showed normal hearing bilaterally and his separation examination was assessed using a Whispered Voice test which was not a valid method of testing hearing, especially for frequencies above 2000 Hz.  The examiner noted that the relationship between noise-induced hearing loss and tinnitus was well documented.

The May 2011 audiological findings clearly support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2011).  

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss.  However, in a prior rating decision, VA has conceded that the Veteran is a combat Veteran.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for application, and the Board has accepted the Veteran's description of his noise exposure in service. 

Significantly, the May 2011 VA examiner determined that the Veteran's current hearing loss disability was related to his in-service noise exposure.  In fact, there is no contrary medical evidence of record that indicates that the Veteran's current bilateral hearing loss disability was not a result of his in-service noise exposure.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, affording him the benefit of the doubt, the Board concludes that the criteria for service connection for bilateral hearing loss have been met. 


ORDER

An initial 70 percent disability rating for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Service connection for bilateral hearing loss is granted.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required: There must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the September 2011 decision, the RO, denied service connection for residuals of a left foot injury to include bunion and confirmed and continued the previous denial of service connection for a right toe condition (now claimed as residuals of right foot injury to include bunion).  While the Veteran submitted a statement in October 2011 expressing disagreement with that decision, it appears that no subsequent Statement of the Case was ever issued with regard to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's dental claim, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  For purposes of providing an examination, the threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran claims that while serving as a door gunner in Vietnam, the bottom of his four front teeth were taken off when he was hit by slag coming from a rocket which was fired by his helicopter pilot.  He reported that he was treated in service and then treated by private physicians after service.

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2011). 

Based on the current record, it remains unclear whether the Veteran is diagnosed with a dental condition for which disability compensation may be provided; specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Thus, a remand is required so that a VA dental examination can be conducted.

The Veteran's representative also testified that while the Veteran was informed that he missed a scheduled VA dental examination, the Veteran in fact was never notified of a VA dental examination being scheduled.

Accordingly, the Veteran is to be properly notified of his dental examination.  It is his responsibility, however, to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Veteran testified that he received treatment through private dentists in Mullins, South Carolina and the Clark Dental Clinic in Laurens, South Carolina.  While the Veteran's representative indicated at the hearing that he would submit a VA Form 4142 to obtain the records from these providers, the Veteran's claims file is still negative for records from these facilities.

VA has a duty to obtain relevant records of treatment reported by VA and private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

As noted above, the Veteran testified at his September 2012 hearing that he was unable to maintain employment as a result of his service-connected PTSD.   Given the statement regarding the Veteran's inability to work possibly due to service-connected PTSD, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board notes that the evidentiary record does not contain any opinion that specifically addresses whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records must be obtained and associated with the claims file.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records must be documented in the claims file.  If the RO/AMC  cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC shall issue a Statement of the Case to the Veteran addressing the matters of entitlement to service connection for residuals of a left foot injury to include bunion and whether new and material evidence has been received to reopen a claim for service connection for a right foot injury (previously characterized as a right toe condition), including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO/AMC shall schedule the Veteran for a VA dental examination.  The Veteran's claims file and a copy of this REMAND must be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

The VA examiner is requested to identify the Veteran's current dental disabilities and to specifically indicate whether the Veteran has loss of teeth due to trauma or disease.

The examiner shall also render an opinion, based on the entire medical history, as to whether it is at least as likely as not that the Veteran's currently diagnosed dental disabilities, if found, are a result of an incident in service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The RO/AMC shall schedule the Veteran for a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner is requested to determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


